PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/750,185
Filing Date: 3 Feb 2018
Appellant(s): Robert Bosch GmbH



__________________
Charles B. Phillips
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 8/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/14/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (9,033,427) in view of Gerdes et al. (2015/0360666).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
AIA ), first paragraph, as failing to comply with the written description requirement. 


(2) Response to Argument
On page 9, lines 1-2, of the Brief, Appellant argues that Gerdes does not show measuring actual travel of the actuation rod that is configured to output a boosting movement of the brake booster.
(1) Appellant argues that Gerdes measures the “differential travel d” which is a difference in the position of the input rod 14 with respect to the valve body 12, not an actual movement of the brake booster.
(2) Appellant further argues that figure 1a of Gerdes shows numerous movable elements including: rod 14, valve body 12, booster body 20, rod 28.  But, only element 28 should be considered to “configured to output a boosting movement of the brake booster”.
Regarding (1), Gerdes shows in paragraph [0018] that “Electromechanical brake booster 10 encompasses a valve body 12 and an input rod 14)”. In paragraph [0023], it shows “(The differential travel can be defined, for example, as a difference d between booster travel x1 and input rod travel x2, possibly also with a constant.)”  It is clear that Gerdes shows measuring actual travel of the booster by detecting displacement of the actuating rod 14 of the brake booster 10.  By measuring actual travel of the actuating rod 14 and/or the booster body 20, an actual movement of the brake booster can be ascertained.   
Regarding (2), it is believed that Appellant is arguing very narrowly about the limitation of the claims.  The claims state “the actuating rod being configured to output a boosting movement of the brake booster”.  Gerdes shows the actuating rod 14.  Said rod 14 is being configured to output a boosting movement of the brake booster because rod 14 is a part of the booster 10, see paragraph [0018].  As such, movement of the rod 14 would output a boosting movement of the brake booster.
For the sake of argument, the claims do not require “an output rod” nor “an input rod”.  The claims only require “an actuating rod” which is met by rod 14 of Gerdes.  Furthermore, Appellant’s disclosure does not particularly point out and describe the actuating rod to show if it is an input rod or an output rod, or where it is located.  Appellant’s drawings do not show an actuating rod.
For these reasons, one can not narrowly interpret that only element 28 of Gerdes should be considered to meet the actuating rod, as required in the claims.
Appellant argues that the combination of Berger and Gerdes would not arrive at the claimed invention; and there is a lack of rationale to combine.
It is maintained that the combination of Berger and Gerdes meets the claimed invention.  Berger teaches the structures of the parking brake system, as recited in the preamble of claim 1 and in the body of claim 13.  Berger also teaches to measure actual travel of the piston, compare the actual value to a reference value to produce a signal of error.  Berger monitors the parking brake force at each wheel brake by monitoring the actual travel of each piston.  Gerdes teaches the concept of measuring actual travel of the booster, comparing it and producing an error signal.  One of ordinary skill in the art would be motivated to combine the two references in order to monitor the parking brake force at the booster which would provide the same force to all the brakes, instead of monitoring the parking brake force at each wheel brake.  In doing so, brake parts can be reduced, total weight of the vehicle can be reduced and a simpler control method of monitoring one instead of many can be used.  
Appellant argues about the limitation of claim 3.
Appellant’s argument about claim 3 is unclear.  Appellant repeats the claim without explaining each claimed limitation with support from the specification.  Berger shows that Pu is the boosted pressure, Pu, target is a smaller value of the target force.  This comparison is applied to the rear wheels.  
Appellant argues about the limitation of claim 5.
The rejection of claim 5 is not based on inherency.  In order for a controlling or monitoring method to work, some calculations have to be performed.  Calculations have to be performed by formulas generated during engineering design process.  The formulas are necessary as a part of the design process in order to formulate the controlling or monitoring method.
Appellant argues about the limitation of claim 13.
Appellant argues that the combination of Berger and Gerdes does not arrive at the regulating unit measuring an actual travel of the brake booster.  Berger shows the regulating unit 20.  Gerdes shows a regulating unit as shown in figure 2 measuring an actual travel of the booster at box S2.  As a combination, the regulating unit 20 of Berger would comprise the step of measuring an actual travel of the brake booster, as taught by Gerdes.

For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/Xuan Lan Nguyen/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

Conferees:
Robert Siconolfi
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657                                                                                                                                                                                                        
Brian K. Green
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.